DETAILED ACTION
Claims 1-6, 8-11, 13-19, 21-23 and 39  are pending as amended on 2 December 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 3-5.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 21-23 over US2015/0322757( Hatchman’757) in view of US Patent 4599182 (Young).  The rejection has been withdrawn.
Applicant's arguments in light of the amendment have been fully considered.
With respect to the rejection of claims 1-6, 8-11, 13-19 and 39, Applicant’s arguments are not persuasive.  
In response to applicant's argument that Hatchman’757 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hatchman’757 is directed to a composition for oil gas wells ([0003]), which is in the same filed of applicant’s endeavor, i.e., a composition for downhole oil industry (instant claim 1).   Further, Hatchman’757 expressly discloses that the composition can be used together with a  corrosion inhibitor ([0140], [0146] and [048]), thus the composition of Hatchman’757 can be used for corrosion inhibition.  Additionally,  Applicant’s arguments rely on language solely recited in preamble recitations in claim 1, “ a corrosion inhibitor”.  When reading the preamble in the context of the entire claim, the recitation “a corrosion inhibitor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues that Hatchman’757 indiscriminately discloses a long list of additives to its surfactant composition, however, Hatchman’757 expressly  discloses the presence of a corrosion inhibitor additive ([0146] and [0148]).   A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicant argues that Hatchman’757 fails to exemplify a composition including a corrosion inhibitor, however, MPEP 2123 II [R- 08.2012] states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” . In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 19717). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Hatchman’757 expressly discloses the embodiment wherein a corrosion inhibitor is included in the  surfactant composition ([0146] and [0148]),  and Young  teaches that  diethyl thiourea is an effective corrosion inhibitor for downhole use due to its solubility and thermal stability (col. 6, line 30-43).  It would be obvious for  one of ordinary skill in the art to include the diethyl thiourea  of Young  in the formulation of Hatchman’757 since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a corrosion inhibitor for downhole use .
As such the rejection of claims 1-6, 8-11, 13-19 and 39 over Hatchman’757  and Young stands. 

Claim Rejections - 35 USC § 103
Claims 1-6, 8-11, 13-19  and 39 stand rejected under35 U.S.C. 103 as being unpatentable over US2015/0322757( Hatchman’757) in view of US Patent 4599182 (Young).
Regarding claims 1-3, 6 and 8,  Hactchman’757 teaches a formulation for oil and gas field applications comprises a  first amphoteric surfactant selected from C8-C22 sultaines such as alkylmidopropyl hyroxysultain;  a second amphoteric surfactant selected from C8-C22 propionates such as  disodium lauraminodipropionate ([0011], [0037], [0063],[0082] and [0106] ), which meets the claimed  beta.-Alanine, N-(2- carboxyethyl)-N-dodecyl-, sodium salt; a solvent including water, methanol, isopropanol  and combinations thereof ([0141]), which meets the claimed solvent; and a corrosion inhibitor ([0140] and [0146]). 
Hatchman’757 does not teaches the instantly claimed thiourea corrosion inhibitor.
Young  teaches that  diethyl thiourea is an effective corrosion inhibitor for downhole use due to its solubility and thermal stability (col. 6, line 30-43).
At the time  the invention was made it would have been obvious for a person of ordinary skill in the art to include the diethyl thiourea  of Young  in the formulation of Hatchman’757 since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a corrosion inhibitor for downhole use .   See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claims 4, 5, 13 and 14, Hatchman’757 teaches the alternative sultaine surfactant thus meets the claims.   
Alternatively, Hatchman’757 teaches the second surfactant can include a mixture of betaine and a propionate ([0011] and [0084]), wherein the betaine is cocoamidopropyl betaine ([0095]), which can be present in an amount of 5 to 90 wt.% ([0053]), which meets the claimed amount of claim 13 and encompasses the claimed amount of claim 14.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the betaine surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 9, 10  and 39, Hatchman’757 teaches that the corrosion inhibitor is  present in an amount of from 0.1 to 10 wt.% ([0148]), which abuts the claimed amount . 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 11, Neither Hachman’757 nor Young teaches the instantly claimed amount range, however, a person of ordinary skill in the art would have been motivated to adjust the amount of  the corrosion inhibitor  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
 	Regarding claims 15  and 16,  Hatchman’757 teaches the second surfactant is present in an amount of from 10 to 90 wt. % ([0053]), or from 20 to 60 wt.% ([0056], which meets the claimed range of claim 15  and encompasses/overlaps with the claimed range of claim 16.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the second surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 Regarding claims 17-19,  Hatchman’757 teaches 10% aqueous stock solution of the surfactant ([0165]), thus the water (as a solvent ) is present in an amount of up to 90%, which encompasses the claimed range, and  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Claims 1-2, 8  and 21-23 are rejected under35 U.S.C. 103 as being unpatentable over US2015/0240147( Jiang) in view of Young.
Regarding claims 1, 2, 8 and 21-22, Jiang teaches a composition comprises water, hydrochloric acid and urea (0019]), wherein the molar ratio of hydrochloric acid and urea is 0.1 to 0.5 ([0019]), which meets the claimed acid composition. 
Jiang exemplifies that the effective concentration of HCl is greater than 25wt.% (Table I),  thus the pH is less than 1 calculated by the examiner ( i.e., pH 1 corresponding to a concentration of  0.364 wt.% of HCl ), which meets the claimed pH.
Jiang further teaches that the composition may  comprise a zwitterionic VES  surfactant such as betaine ([0016] and [0025]), which is also amphoteric.
Jiang does not teach a combination of a betaine and an amphoteric surfactant or two betaine surfactants,    however, at the time of the invention it would have been obvious to a person of ordinary skill in the art to include two different betaine surfactants  in the composition of Jiang  since it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the same purpose, in the instant case, zwitterionic VES surfactants. See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
	
	
Jiang further teaches that the composition may comprise a corrosion inhibitor ([0016]). 
Jiang   does not teaches the instantly claimed thiourea corrosion inhibitor.
Young  teaches that  diethyl thiourea is an effective corrosion inhibitor for downhole use due to its solubility and thermal stability at low pH(col. 6, line 30-43).
At the time  the invention was made it would have been obvious for a person of ordinary skill in the art to include the diethyl thiourea  of Young  in the acidic composition of Jiang  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a corrosion inhibitor for downhole use at low pH .   See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
	Regarding claim 23, Jiang and Young teaches the alternative species thus meets the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766